     Case 5:19-cv-01312-KK Document 36 Filed 06/26/20 Page 1 of 2 Page ID #:141




1

2
                                         JS-6
3

4

5

6

7

8
                           UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
      BOARD OF TRUSTEES OF THE             ) CASE NO. 5:19-cv-01312-KK
11    INLAND EMPIRE IBEW-NECA              )
      DEFINED CONTRIBUTION TRUST
12    FUND, et al.,                        )
                                           ) [PROPOSED] ORDER RE:
13
                   Plaintiffs,             ) DISMISSAL
14                                         )
            v.
15
                                           )
      CICO Electrical Contractors, Inc., a )
16    California corporation,              )
17
                                           )
                   Defendant.
                                           )
18                                         )
19
                                           )
                                           )
20                                         )
21                                         )
                                           )
22                                         )
23                                         )
                                           )
24                                         )
25                                         )
                                           )
26                                         )
27                                         )
                                           )
28
                                            1
                                       -1-
                            [PROPOSED] ORDER RE: DISMISSAL
     Case 5:19-cv-01312-KK Document 36 Filed 06/26/20 Page 2 of 2 Page ID #:142




1     TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
2           IT IS HEREBY ORDERED that:
3           (1)    Pursuant to the “Stipulation for Dismissal Without Prejudice, Subject to
4     the Court Retaining Jurisdiction of the Action to Enforce Settlement Agreement”
5     entered into by and between the Plaintiffs and Defendant, the above-entitled case shall
6     be dismissed, without prejudice; and
7           (2)    This Court shall reserve and retain jurisdiction of this action and the
8     parties to enforce the terms of the parties’ Settlement Agreement, including, but not
9     limited to, entering judgment, amending judgments, issuing writs of execution, and
10    issuing other orders.
11

12    DATED: June 26, 2020                   _____________________________________
                                             HONORABLE KENLY KIYA KATO
13
                                             United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
                                         -2-
                              [PROPOSED] ORDER RE: DISMISSAL
